Citation Nr: 1013567	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-17 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The Veteran had active military service from January 1966 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.


FINDING OF FACT

The Veteran's tinnitus did not have its onset in service and 
is not otherwise related to service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in 
July 2007, prior to the initial AOJ decision on his claim.  
The Board finds that the notice provided fully complies with 
VA's duty to notify.  Likewise, the Veteran has been afforded 
a meaningful opportunity to participate effectively in the 
processing of his claim.  He was told it was his 
responsibility to support the claim with appropriate evidence 
and has been given the regulations applicable to VA's duty to 
notify and assist.  Indeed, the Veteran submitted evidence in 
connection with his claim, which indicates he knew of the 
need to provide VA with information and evidence to support 
his claim.  Thus the Board finds that the purposes behind 
VA's notice requirement have been satisfied, and VA has 
satisfied its "duty to notify" the Veteran, and any error 
in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence, and VA has 
notified the Veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the Veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The Veteran was 
afforded VA examination on his claim in September 2007.  The 
Board notes that that Veteran has claimed that he did not 
have sufficient time at the VA examination to fill out the 
information form concerning his history of acoustic trauma in 
service.  Nevertheless, the Board finds that the VA 
examination report is adequate for rating purposes.  The VA 
examiner did note the Veteran's report of noise exposure in 
service.  Furthemore, his opinion is not dependent upon the 
exact nature of the Veteran's claimed noise exposure in 
service.  Therefore, the Veteran's failure to completely 
report what in-service noise exposure he had is not 
detrimental to the adequacy of the VA examination. 

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  38 
C.F.R. § 3.303(b).   

The Board acknowledges, however, that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay 
evidence is considered competent and sufficient to establish 
a diagnosis of a condition when 1) a lay person is competent 
to identify the medical condition; 2) the lay person is 
reporting a contemporaneous medical diagnosis; or 3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).

Service treatment records fail to show any complaints of, 
treatment for or diagnosis of problems with the Veteran's 
ears or hearing, including hearing loss or tinnitus.  Thus, 
there is no evidence of record indicating chronic tinnitus 
was incurred in service. 

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b).  Service connection may, however, still be 
warranted if the competent and credible evidence of record 
establishes that the disability was incurred in service. 

In the present case, the Veteran alleges that his tinnitus is 
due to exposure to noise as an Ammo Apprentice in service, 
including exposure to air craft noise (Hueys) during his tour 
in Vietnam and from his daily activities of loading ammo on 
heavy equipment supply trucks.  He has not, however, alleged 
that his tinnitus had its onset in service or that he has had 
it since service.  In fact, the Veteran reported at VA audio 
examination conducted in September 2007 that the onset of his 
tinnitus was February 2006.  Furthermore, VA treatment 
records show that the Veteran had a sudden onset of tinnitus 
in April 2006 when he went to the emergency room and reported 
complaints of "plugged ears and ringing in ears" causing 
him to be dizzy for about one and a half weeks.  At that 
time, he also reported having an upper respiratory infection 
for about two weeks.  The assessment was vertigo, probably 
peripheral (vestibular neuronitis versus benign paroxysmal 
positional vertigo).  He returned 11 days later with 
complaints of ringing and pain in ears with dizziness.  
Assessment was benign positional vertigo, strongly positive 
Barany's bilaterally; started with copious head cold one 
month before; onset was dizziness with any position change, 
sudden onset ringing in both ears without hearing loss, and 
mild hurting in the ears bilaterally.  He underwent ENT work 
up and final analysis was disequilibrium of unknown etiology.

Thus, the Board finds that the evidence does not support a 
finding of an onset of tinnitus in service and a continuity 
of symptomatology since service.  Furthermore, despite the 
Veteran's allegations that his tinnitus is related to noise 
exposure in service, the evidence is against such a finding.

First off, the VA treatment records clearly show the onset of 
tinnitus was related to an upper respiratory infection and 
the onset of dizziness in 2006.  Although an audiology note 
relates the Veteran's report of extensive noise exposure in 
Vietnam, audiometric testing revealed only mild bilateral 
high frequency hearing loss that would not be considered 
hearing impairment for VA compensation purposes per 38 C.F.R. 
§ 3.385, and it fails to relate the hearing loss or tinnitus 
to the reported in-service noise exposure.

In addition, the Veteran underwent VA audio examination for 
compensation purposes in September 2007.  At this 
examination, the Veteran reported having constant tinnitus 
that had its onset in February 2006.  After examining the 
Veteran, the VA examiner opined that it is less likely as not 
that the Veteran's tinnitus was caused by or is a result of 
noise exposure during military service.  His opinion was 
based upon the fact that the Veteran had normal hearing 
sensitivity at the time of his separation from service in 
November 1967, and that the Veteran reported his tinnitus 
began approximately February 2006.  

Thus, the medical evidence of record fails to establish a 
nexus relationship between the Veteran's current tinnitus and 
his military service including noise exposure therein.  The 
only evidence indicating a relationship exists, therefore, is 
the Veteran's own lay opinion.  As a lay person, however, he 
is not competent to establish a medical diagnosis or show a 
medical etiology merely by his own assertions because such 
matters require medical expertise.  See 38 C.F.R. 
§ 3.159(a)(1) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  Because the Veteran is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, his statements are afforded little 
weight as to whether a nexus exists between his current 
tinnitus and noise exposure during his military service.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for tinnitus as the evidence fails to 
establish onset in service or for almost 40 years after 
service.  The absence of tinnitus in service or of persistent 
symptoms at separation, along with the first evidence being 
many years later, constitutes negative evidence tending to 
disprove the assertion that the Veteran was disabled from any 
disease or injury during service.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact); see also 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint can 
be considered as a factor, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service).  Moreover, the competent and 
credible medical opinion of record fails to relate the 
Veteran's current tinnitus to exposure to noise in service.

The preponderance of the evidence being against the Veteran's 
claim for service connection for tinnitus, the benefit of the 
doubt doctrine is not for application.  Consequently, the 
Veteran's claim must be denied.


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


